--------------------------------------------------------------------------------

                                       
                                       
                                       
                                       
                                       
                                       
                                       
                               COURT OF APPEALS
                           EIGHTH DISTRICT OF TEXAS
                                EL PASO, TEXAS



Theodis and Maria Bruce, Virginia and Sergio Cordova, Victor Corral, Jose Dominguez Magdalena Juarez, Bernarda Lopez, Elisa Negrete, Maria Reyes, Luis Velazquez, Jose Valdez, Antonio and Maria Salgado, and Iris Jordan/Oscar Renda Contracting,
           
                                  Appellants,

v.

Oscar Renda Contracting/Theodis and Maria Bruce, Virginia and Sergio Cordova, Victor Corral, Jose Dominguez Magdalena Juarez, Bernarda Lopez, Elisa Negrete, Maria Reyes, Luis Velazquez, Jose Valdez, Antonio and Maria Salgado, and Iris Jordan,

	                      Appellees.



                                      §
                                       
                                      §
                                       
                                      §
                                       
                                      §
                                       
                                      §
                                       
                                      §
                                       
                                      §
                                       
                                      §
                                       
                                      §
                                       
                                      §
                                       
                                      §
                                       
                                      §
                                       
                                      §



	No. 08-20-00135-CV

                                Appeal from the

                            171[st] District Court

                           of El Paso County, Texas 

                               (TC# 2016DCV3160)
                                       
	O R D E R
      
      The Court GRANTS Anita Garza's request for an extension of time within which to file the Reporter's Record until October 27, 2020.  NO FURTHER REQUESTS FOR EXTENSION OF TIME TO FILE THE REPORTER'S RECORD WILL BE CONSIDERED BY THIS COURT.
      It is further ORDERED that Anita Garza, Court Reporter for the 171[st] District Court for El Paso County, Texas, prepare the Reporter's Record and forward the same to this Court on or before October 27, 2020.
	IT IS SO ORDERED this 29[th] day of September, 2020.
						PER CURIAM
Before Alley, C.J., Rodriguez and Palafox, JJ.